 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexas Bus Lines,Inc.andTeamsters,General Driv-ers,Warehousemen and Helpers Local UnionNo. 968 affiliated with International Brother-hoodof Teamsters,Chauffeurs,Warehousemenand Helpers of America.Cases 23-CA-9484and 23-CA-964321 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 5 December 1984 Administrative Law JudgeRobert A. Gritta issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusions only to the extent consistent with thisdecision.We agree with the judge that the Respondentviolated Section 8(a)(1) by interrogating employeesand encouraging them to form an employee com-mittee and by soliciting them to disaffiliate withtheir exclusive representative.' The judge found,however, that the Respondent did not violate Sec-tion 8(a)(2) and (1) of the Act by dominating, inter-feringwith, or rendering unlawful support to alabor organization. The judge concluded that theemployee-elected 1983 driver committee did notmeet the criteria for a labor organization within themeaning of Section 2(5) of the Act, and that theRespondent's recognition of the committee waslimited to "grievance-type" problems that did notinclude the substance of wages, hours, and condi-tions of employment. Finally, the judge found thatthe Respondent did not intend to "bestow repre-sentative status" on the elected committee. There-fore, the judge dismissed the 8(a)(2) complaint alle-gation.We reverse.InAugust 19832 Regional Vice President SamMayes met and initiated separate conversationswith employee drivers Don Craig, Nelson Gonza-lez, and Roy Nowlin to discuss electing a drivers'committee. Mayes told them that other drivers de-sired a new employee committee, but then askediOn 23 July 1984, in a second election, after the parties agreed to setaside the election, Teamsters, General Drivers, Warehousemen and Help-ersLocal Union No 968 affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America waselected as the exclusive representative of all the Respondent's employeesand was certified by the Board2All dates are in 1983 unless otherwise statedGonzalez and Craig to question the drivers abouttheir support for a committee election. AccordingtoCraig's uncontroverted testimony,Mayes alsosaid that he wanted the drivers to elect a new com-mittee, then go to the Labor Board and retrievethe Teamsters' representation petition. During theirconversations with Mayes, both Craig and Gonza-lezobjected to having an employee-committeeelection.Craig said "he did not think an electionwas needed," and Gonzalez stated that an electionwould be "illegal.",Despite these employees' concerns, on 16 AugustMayes held a mandatory meeting for drivers toelect an employee committee that would be recog-nized by the Company as the representative of thedrivers.Mayes told the assembled employees that"it had been brought to his [Mayes] attention thatemployees wanted a driver committee to deal with,to bring their problems to." He also told the em-ployees that he wanted to have better relations be-tween drivers and management.Craig testified that at the meeting he askedMayes to recognize the representative (Teamsters)elected at the union hall. Gonzalez reiterated hisconcern that a drivers' committee election wouldbe "illegal" because the employees had alreadychosen the Teamsters as their exclusive representa-tive.Notwithstanding the employees' objections tohaving another election,Mayes instructed eachdriver to vote either for or against an employeecommittee.Mayes left the meeting room, and fiveemployee drivers were then selected as committeemembers. After returning to the meeting, Mayesannounced his approval of the elected membersand told the drivers that the committee would be a"go-between" for management and the drivers.The Respondent met with the committee afterthe election to discuss problems such as the charterboard which, according to Mayes' testimony, di-rectly affects employees'wages; procedures foremployee reprimands; and miss-outs (i.e., tardiness).When this meeting concluded, the Respondent andthe committee agreed on a charter board proce-dure, and Mayes agreed to give the drivers ad-vance notice of reprimands and to allow committeemembers to be present with employees at discipli-nary meetings. They also agreed to meet jointlyeach month, but there is no evidence of subsequentmeetings between management and the committeeas a whole.In fact, the record does not detail the Respond-ent's relationshipwith the driver committee afterthe initial 16 August meeting when the committeewas first formed. There is evidence only that inOctober committee member Craig met with Re-gional Vice President Mayes on behalf of employee277 NLRB No. 75 TEXAS BUS LINESDavid Smith, who requested an extended leave ofabsence. Craig told management that Smith did notwant to lose his seniority and that other employeeshad previously been granted extended leave with-out loss of their seniority. Subsequently, Smith wasgranted leave without loss of his seniority. Craigalso testified that he represented employee BobHarringtonwhen Harrington sought redress be-causeMayes had treated him harshly. Accordingto Craig's uncontroverted testimony, Mayes apolo-gized to Harrington at Craig's request.For a labor organization to come within themeaning of Section 2(5) it is necessary only thatthere be employee participation, and that the orga-nization exist for the purpose, in whole or part, ofdealingwith an employer concerning employees'grievances, labor disputes, wages, hours, and condi-tions of employment.3 The 1983 driver committee,composed of five elected employee members, metwith the Respondent on 16 August to discuss anddealwith the Respondent concerning employees'grievances,policiesaffectingemployees'wages,and other terms and conditions of employment.Committee member Craig subsequently dealt withthe Respondent concerning two separate employeegrievances. Accordingly, contrary to the judge, wefind that the 1983 driver committee is a labor orga-nizationwithin the meaning of Section 2(5) of theAct.Furthermore, we find that the Respondent vio-lated Section 8(a)(2) by interfering with the forma-tion and administration of the 1983 driver commit-tee.The Respondent interfered when it held a man-datory meeting on 16 August and strongly suggest-ed (over certain employees' objections) that thedriver committee be established, and then showeditswillingness to bargain with the committee in the16 August management-committee meeting, and inits subsequent dealings with a committee memberconcerning employee grievances.4Although the Respondent interfered with theformation and administration of the 1983 drivercommittee, "it does not automatically follow" thatthe Respondent unlawfully dominated the commit-tee in violation of Section 8(a)(2) of the Act.5 TheGeneral Counsel has failed to prove by a prepon-derance of the evidence that the Respondent con-trolled and supported the committee and its mem-bership.'As observed above, the record does notSeeNLRB v. Cabot Carbon Co,360 U.S 203, 210-215 (1959)SeeWheelco Co.,260 NLRB 867 (1982)SpiegelTrucking Co.,225 NLR13 178, 179 (1976)Althoughthe Respondent expressed dissatisfaction with one commit-teemember,the evidence does not show the Respondent attempted tocontrol committee membership627reveal in detail the nature of the relationship be-tween the Respondent and the committee beyondthe 16 August meeting and a handful of other con-versations. There is no evidence that the Respond-ent permitted the committee to use its premises formeetings, or paid employees for time spent in oper-ating the organization, or controlled the organiza-tion by having its own representatives as members.We find, in the absence of such evidence, that theRespondent did not unlawfully dominate the 1983driver committee.7AMENDED REMEDYHaving found that the Respondent has violatedSection 8(a)(2) and (1) of the Act by interferingwith the formation and administration of a labororganization,we shall order the Respondent tocease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct. Therefore, we shall order that the Respondentwithdraw and withhold all recognition from the1983 driver committee unless and until such com-mittee has been certified by the Board.ORDERThe National Labor Relations Board orders thatthe Respondent, Texas Bus Lines, Inc., Houston,Texas, its officers, agents, successors, and assigns,shall1.Cease and desist from(a) Interrogating employees about their prefer-ences between an exclusive representative or anemployee committee.(b)Soliciting employees to disassociate them-selves from their exclusive representative and to as-sociate with an employee committee.(c) Interfering with the formation of, assisting, orotherwise interfering with the operation and ad-ministration of the 1983 driver committee, or anyother plant committee or labor organization of itsemployees.(d)Recognizing or in any manner dealing withthe 1983 driver committee, or any reorganizationor successor thereof, as the representative of itsemployees for the purpose of dealing with TexasBus Lines, Inc. concerning grievances,wages,hours, and conditions of employment, unless anduntil such committee has been certified by the Na-tional Labor Relations Board as the exclusive rep-resentative of its employees.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-7CfRennselaer Polytechnic Institute,219 NLRB 712 (1975);GraftonBoat Co,173 NLRB 999, 1002-1003 (1968). 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDercise of their rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the purposes and policies of theAct.(a)Withdraw all recognition from the 1983driver committee as a representative of any of itsemployees for the purpose, of collective bargaining,unless and until it has been certified by the Nation-alLabor Relations Board as the exclusive repre-sentative of the Respondent's employees.(b) Post at its facility located in Houston, Texas,copies of the attached notice marked "Appendix."8Copies of the notice, on forms provided by the Re-gionalDirector for Region 23, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.-IT IS FURTHER ORDERED that the complaint isdismissed insofar as it alleges violations of the Actnot specifically found herein.s If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.The Act gives employees the following rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT interrogate our employees abouttheir preferences for an exclusive representative oran employee committee.WE WILL NOT solicit our employeesto disassoci-ate with their elected exclusive representative or toassociate with any employee committee.WE WILL NOT interfere in the formation of,assist, or otherwise interfere with the operation andadministration of the 1983 driver committee, or anyother plant committee or labor organization of ouremployees.WE WILL NOT recognize and bargain with the1983 driver committee, or any reorganization orsuccessor thereof, as the representative of our em-ployees for the purpose of dealing withus concern-ing grievances, labor disputes,wages,hours, andconditions of employment,unless and until suchcommittee has been certified by the National LaborRelations Board as the exclusive representative ofour employees.WE WILL NOT in any likeor related mannerinterferewith, restrain, or coerce you inthe exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL withdraw and withholdall recognitionfrom the 1983 driver committeeas the representa-tive of our employees for the purpose of collectivebargaining, unless and until it has been certified bythe National Labor Relations Boardas the exclu-sive representative of our employees.TEXAS Bus LINES, INC.Robert Levy, Esq.,for the GeneralCounsel,Allen P. Schoolfield Jr., Esq.,of Dallas, Texas, for the Re-spondent.EricH.Nelson,Esq.,of Houston, Texas,for the Union.DECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge. Thiscasewas tried before me on May 23 and 24, 1984, inHouston, Texas, based on charges filed by TeamstersLocal Union No. 968 (Teamsters) on October18, 1983,and March 1, 1984, and a consolidatedcomplaint issuedby the Regional Director for Region 23 of theNationalLabor Relations Board on April 16, 1984. Employer ob-jections to the election in Case 23-RC-5115 were alsoconsolidated for hearing.' The complaintalleged thatTexas Bus Line, Inc. (formerly Transportation Enter-prises, Inc.)2 (Respondent) violated Section8(a)(1), (2),(3), and (5) of the Act by coerciveinterrogations and so-licitations of employees, by initiatingan employee com-mittee to act as the employees'representative, and by'Amended at the hearing.2All dates are 1983 unless otherwise specified. TEXAS BUS LINESwithholding a promised wage increase at a time when abona fide question concerning representation of its em-ployees existed.3 Respondent's timely answer denied thecommission of any unfair labor practices.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evi-dence, and to argue orally. Briefs were submitted by theGeneral Counsel and Respondent. Both briefs were dulyconsidered.On the entire record in this case and from my observa-tion of the witnesses and their demeanor on the witnessstand, and on substantive, reliable evidence consideredalong with the consistency and inherent probability oftestimony, I make the followingFINDINGS OF FACT1.JURISDICTION AND STATUS OF LABORORGANIZATION-PRELIMINARY CONCLUSIONS OFLAWThe complaint alleges, Respondent admits, and I findthat Texas Bus Line, Inc. is a Texas corporation engagedin the charter and service business in Houston, Texas. Ju-risdiction is not in issue. Texas Bus Line, Inc. in the past12 months, in the course and conduct of its business op-erations, derived gross revenue in excess of $250,000 andpurchased and received at its Houston, Texas facilitygoods and materials valued in excess of $50,000 directlyfrom points located outside the State of Texas. I con-clude and find that Texas Bus Line, Inc. is an employerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.The complaint alleges, Respondent admits, and I con-clude and find that Teamsters is a labor organizationwithin the meaning of Section 2(5) of the Act.II.BUSINESSOF RESPONDENTRespondent operates a bus service company of charterruns and bid runs. The bidruns arepart and parcel ofthe metropolitan transit scheme and are competitive. Op-erators and drivers are paid either a flat daily rate or amileage rate depending on the nature of their route. Inaddition to operators and drivers, Respondent employsmechanics and service personnel. Although Respondentoperates facilities statewide, thiscaseisonly concernedwith the operations within the Houston, Texas metropol-itan area. Approximately 60 people are employed at theHouston facility.III.BACKGROUNDDuring 1982 an employee committee representing thedrivers and operators was formed. On July 14, 1982, acontract between the drivers and management was con-sTeamsters, Petitioner in Case 23-RC-5115, moved at trial to severthe "R" case,hold another election,and dismiss the refusal-to-bargain al-legations of the consolidated complaint The General Counsel and Re-spondent joined in the Teamsters' motion I granted the motion to severCase 23-RC-5115 and remanded the case to the regional director for theholding of a second election. I also, on the record, dismissed the allega-tions of 8(a)(5) violations and the necessity to hear evidence on Respond-ent's objections to the first election.629summated with aterminationdate July 31, 1984. The ef-fective date of the contract was August 1, 1982. Thecontract containedsubstantial clauses,includinga clauseon wages,with rates set for August 1, 1982, throughJuly 31, 1983, and anincrease in wage ratesfor August1, 1983, through July 31, 1984.On November 10, 1982, Teamsters filed an "R" casepetition for an election with the Houston Regional Officeof the National Labor Relations Board (Case 23-RC-5115). The petition,as filed,sought anelectionamong allemployees of Respondent, including the drivers, but didnot list the driver committee as a recognized bargainingagent of Respondent's employees nor was the July 14,1982 contract listed as a current contract. The unit ofemployees in the instantcaseincludes the employees for-merly represented by the driver committee originallynamedin the caption as "Party of Interest." A hearingon the Teamsters petitionwas setforNovember 24,1982, and was attended by Respondent and the Team-sters.The record is silent about whether a notice of thehearing was sent to the driver committee; however, thecommitteeneithermadean appearanceat thehearingnor took part in the proceedings. Before the hearingrecord was opened, a Stipulation for Certification UponConsent Election was executed by Respondent and theTeamsterssettinganelection for January 12, 1983,among driver, mechanic, and service employees of Re-spondent. The election was held and the Teamsters pre-vailed. On January 17, Respondent filed objections to theconduct of the election. The Driver Committee (Party inInterest) did not take part in the objections. On February1, the Teamsters sent a list of job stewards to Respond-ent namingseven employees as stewards while the inves-tigation of the objections were ongoing. On February 16,the Regional Directorissued hisreport on the objectionsfinding no merit to the objections. Respondent, on Feb-ruary 25, appealed the Regional Director's findings tothe Board.While the appeal was pending, the Teamsters, onAugust 1, sent a request to Respondent's counsel that thewage increase incorporated in the driver agreement ofJuly 14, 1982, to be effective August 1, be put into effect.On August 16, the Respondent's vice president SamMayes held a meeting with drivers and operators. Sever-almonths later, on November 18, Respondent granted awageincrease,equal to that contained in the July 14,1982 agreement, to its drivers and operators. The Team-sters filed an unfair labor practice charge complaining ofRespondent'sAugust and November actions. Subse-quently, the Board ruled on Respondent's appeal and onFebruary 17, 1984, ordered an evidentiary hearing of Re-spondent's objections to the election.An additionalcharge was filed by the Union in March 1984, and theunfair labor practices were consolidated with the objec-tions on April 16, 1984.44 The background is based on undisputed fact pleadings and testimony,admissions in the pleadings, and objective evidence in the record. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. ISSUES TO BE RESOLVEDHaving dismissed the 8(a)(5) allegations of the com-plaint, severed the "R" case, and remanded it to the Re-gional Director for holding another election, I shall nowconsider for resolution complaint allegations of violationsof Section 8(a)(1), (2), and (3).5 I take judicial notice thata second election was conducted by the Regional Direc-tor in Case 23-RC-5115 on July 23, 1984, resulting inthe Teamsters #968 being certified as the exclusive rep-resentative of Respondent's Houston employees.6A.Whether Respondent violated Section 8(a)(1) bycoercively soliciting and interrogating its employees.B.Whether Respondent violated Section 8(a)(1) of theAct by meeting with its driver employees on August 16,1983.C.Whether the labor organization within the meaningof Section 2(5) of the Act resulted from that meeting ofdriver employees.D. Whether Respondent violated Section 8(a)(2) of theAct by unlawfulassistanceto ordominationof a driveremployees' committee.E.Whether Respondent violated Section 8(a)(3) of theAct by refusing to grant the wage increase requested byTeamsters on August 1, 1983.V. THE ALLEGED UNFAIR LABOR PRACTICESSam Mayes, regional vice president of Respondent,testified that he formulates the labor relations policies fortheHouston, Texas facility.Mayes executedan agree-ment with a driver committee of employees in 1982. Thecommittee and Respondent were signatory to the agree-ment on July 14, 1982, with the wages, benefits, andwork rules contained therein to become effective onAugust 1, 1982. In addition,there was a wage increasescheduled in the contract for August 1, 1983.Subsequent to the election between Respondent andthe Teamsters in January 1983, Respondent did not dealwith the Union because, in its view, the election had notbeen properly conducted. Several communications werereceived from the Teamsters requesting the implementa-tion of the wage increase specified in the previous driveragreement of July 1982. Respondent did not respond totheUnion's request nor did it put the increases intoeffect.During the week of August 8, Mayes initiated separateconversations with drivers Don Craig, Nelson Gonzalez,andRoy Nowlin. The conversations took place inMayes' office either before or after shifts.Mayes toldeach of them that several drivers had voiced an interestinhaving a newly elected driver committee. Mayesasked them what their thoughts were on having a newdriver committee. Mayes could not recall any specific re-sponse from any of the three men, but he did recall thatsome objections were raised to such an election. Mayes5The General Counsel's issue framed in its brief,"whether Respond-ent violated Section 8(a)(1) of the Act by expressing its displeasure withan employee because charges had been filed with the National Labor Re-lations Board,"isnot alleged in the complaint nor is it within the scopeof either charge I, therefore,shall not consider the issue in my determi-nations6A jointposttrial submission is received into the record as It Exh 1.asked Craig to determine from the other drivers whetherthey would support the idea of a new driver committee.Craig told Mayes that he would check it out. Gonzalezmay have suggested to Mayes that the stewards chosenby the Union should be the only committee but Mayescould not be sure. Although Mayes could not recallwhen, he did recall telling drivers, suggesting that hedeal with the stewards, that it would not be fair to allemployees because the stewards were selected from agroup numbering only 15 to 16 and were not from a rec-ognized group. Mayes also told them that a committeeelected from all the drivers would be recognized as rep-resentatives of the drivers by the Company and wouldreplace the committee signatory to the July 1982 con-tract.Mayes knew that Craig, Gonzalez, and Nowlin weresympathetic to the Teamsters and, on occasion, he toldthem individually that he thought each were supportiveof the Union.On August 16, a meeting of all drivers, approximately35,was held. Mayes chaired the meeting which was toexplain to the drivers that several of their peers wanted adriver committee to bring problems, and the committee,in turn,would present the problems,tomanagement.The problems did not include wages, hours, and workingconditions.Mayes told the drivers that having a commit-teewas their choice and if they wanted a committeethey could vote the people to thecommittee.Mayesdenied telling the drivers that there would be an electionfor the committee. Mayes recalled that either driver DonCraig or Nelson Gonzalez questioned whether such anelection was legal. Mayes thought he may have said thathe did not know whether an election was legal or not.Mayes left the meeting and shortly was called back intothe room. Craig told Mayes that he, Nelson, RoyNowlin, Ralph Lane, and Jackie Kelly were elected asthe driver committee. Mayes told the committee that hewould meet with them, on whatever basis they preferredto discuss any problems the employees had and repeatedthat this committee would be the only recognized repre-sentative of the employees. Although Mayes may nothave told the drivers so, he did not recognize the stew-ards selected by the Union because the Union's certifica-tion was not final. Mayes and the committee did meet for4 to 5 minutes, but Mayes had no specific recall of thesubstance.Mayes did recall discussions of the charterboard and deviations from the practice of first in, firstout.He also recalled that on occasions, other than themeeting, he discussed failure of notification to employ-ees,why they were being summoned to the office, andthe company rules on "late showings" and "miss outs"which were detailed in an August 12 memo to drivers.Although Mayes could not specifically identify the em-ployee or the time, he did recall that Nelson Gonzalezcomplained to him on behalf of other employees aboutthe operation of the charter boardsometimeafter thecommittee was elected.Mayes stated that the newly elected committee was tobe a go-between for the employees and management forproblems emanating from the employees but managementwould still communicate directly with employees indi- TEXAS BUS LINESviidually and through no other means. Mayes consideredthe committee operative only for those employees whopreferred speaking to a fellow employee rather thanmanagement.Mayes allowed only grievance type prob-lems to come through the committee, e.g., if a commit-teeman voiced an employee's complaint that the employ-ee thought he was notmaking enoughmoney,Mayeswould answer, "Tell the employees to work harder." Ifan employee was shorted on his check, Mayes would acton such informationfrom a committeeman.One instance,which happened in October, involved employee DavidSmith who had applied for a leave of absence and wastold he would lose his seniority in the interim. Smith andCraig met with Mayes in the company office and dis-cussed the situation. Craig reminded Mayes that otheremployees had taken leaves of absence without loss ofseniority.Mayes questionedsuch apractice for a leave ofseveralmonths whichSmith was seeking.Mayes ulti-mately agreed that Smith could retain his seniority if hereported back for duty by December 31.Subsequent to the unfair labor practice charge of Oc-tober 5,Mayes confronted Craig with the charge andtold Craig he was no longer to be trusted. Mayes consid-ered the filing of the charge to be a turnabout on thepart of Craig after taking part in the selection of the newdriver committee.In either January or February 1984, Mayes called ameeting of all drivers and 30 to 40 attended. Mayescould not recall whether the meeting was mandatory,but he did state that employees are paid to attend manda-tory meetings. The Februarymeetingwas convened todiscuss a reduction in pay for the drivers of the ClearLake Express. That express run was bid through theMetropolitan Transit Authority and bid time was ap-proaching.Mayes told the drivers that he had to lowerthe hourly bid rate to have a chance of renewing theroute on March 31, 1984. Mayes told the drivers that theexpress: rate of $85 had to be cut $10 and charter runshad to revert to the August 1, 1982 mileage rate. Mayesasked the assembled drivers to vote whether to take thecut in pay or not. Several employees objected to bothcuts in pay when only the express route was in difficulty.Mayes nevertheless wanted the drivers to vote on bothwage cuts. Mayes left the room while the drivers votedand, after the count, he found out the wage cuts werevoted down by one vote. Two or three days later,Mayes held a second meeting of drivers to vote on thewage cut for the express run only. Thequestionwasvoted on by the drivers and the vote resulted in a wagereduction for the route to be effective April 1, 1984.Mayes submitted a bid at the lower rate for the expressroute and on February 23, 1984, advised the drivers thatthe Company's bid was accepted.Don Craig testified he has worked for Respondent ap-proximately 3-1/2 years as a coach operator on a park-and-ride metro run.In early August, Craig had several conversations withMayes about an election among the drivers. Mayes toldCraig that some drivers were dissatisfied with the 1982driver committee. Mayes said he would like the driversto elect a new committee, then go to the Labor Boardand retrieve the "R" case petition, and go back to the631old ways of doing things. Craig replied that he did notthink and election was needed, but he would talk to themen and see what they had to say. The next day Craigreported to Mayes that the men did not want to have anelection because representatives had already been electedat the union hall and the drivers preferred to wait awhile.Mayes told Craig that a mandatory meeting ofdrivers would be held the following week. A notice ofthe meeting was posted on the company bulletin boardand the meeting was set for August 16. Thirty-threedrivers attended the meeting and Mayes was presentwith Curtis McKinney, operations manager. Mayes ad-dressed the group stating that the dissatisfaction of somedriverswith the 1982 driver committee caused him tosuggest that an election for a new committee be held.Mayes said he wanted to have better relations betweendrivers and management. Craig spoke up and askedMayes to recognize the committee elected at the unionhall.Mayes declined to recognize the union-elected com-mittee.Mayes said each driver could do what he wantedto do, but Mayes wanted everyone to vote. Nelson Gon-zalez told Mayes that an election now would be illegaland several drivers argued for and against another elec-tion.Ultimately,Mayes and McKinney left the room andthe drivers decided to vote on a new committee. Mayesreturned to the room and learned that Craig, NelsonGonzalez, Ralph Lane, Jackie Kelly, and Roy Nowlinwere elected as the new committee. The meeting ad-journed and the new committee met with Mayes andMcKinney.Several problem areas were broached by the commit-tee.The charter board, advance notice to employees ofreprimands, presence of committee members with em-ployee being reprimanded, and miss-outs were discussedamong the committee members and Mayes and McKin-ney. The discussions resulted in an agreement on charterboard procedure and Mayes agreed to give drivers ad-vance notice of reprimands and to allow two committeemembers to be present with the employee.Craig stated that management in the past had never al-lowed an employee being reprimanded to have any rep-resentative present.Mayes told the driver committee thatthey would be the go-between for driversand manage-ment. Scheduled meetings between the committee andmanagement were discussed and it was agreed that theywould meet jointly once a month. Of the several agree-ments reached between the new committees and manage-ment, none were reduced to writing.In October, after Mayes received the Labor Boardcharge filed by the Teamsters, he showed the charge toCraig and asked if Craig agreed with it. Craig toldMayes he did agree with the charge and a heated argu-ment ensued. Mayes, at one point, told Craig he was notto be trusted. Mayes also reminded Craig that the metrocontract would soon run out, the drivers would not gettheir union, and it would be a long, hard battle. Shortlythereafter a driver, David Smith, wanted to request aleave of absence and asked Craig to accompany himwhen he spoke to Mayes and McKinney. Craig andSmith met with Mayes and McKinny. Mayes agreed togive Smith a leave of absence through December but 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith a loss of seniority. Craig responded to Mayes thatother employees had received leaves of absence withoutloss of seniority. Mayes asked Smith why he had broughtCraig with him and said to Smith that the Company wasnot going to tell Craig "shit." Craig immediately leftMayes' office. Later Craig was involved as a representa-tive for employee Bob Harrington who was spoken toharshly by Mayes. Craig and Harrington sought redressandMayes did eventually apologize to Harrington atCraig's request.Although monthly meetings between the new commit-tee and management were previously agreed upon, nosuch meetings were held.In February 1984, Craig was on vacation when thedispatcher called him and said he had to come in for adriver meeting. Craig went in for the meeting along with46 other drivers.Mayes and McKinney were alsopresent.Mayes told the drivers that the Clear Lake runwas up for bids and was highly competitive. Mayes saidthe daily rate of $85 had to be cut to $75 for the bid tobe competitive. Mayes also said other companies, includ-ingGreyhound, were cutting their mileage rates forcharters, and he wanted to reduce the charter rate to theAugust 1982 rate to remain competitive. Mayes asked thedrivers to vote on a $10 cut on all metro runs and amileage cut on all charters. The drivers voted as request-ed but turned down any decrease by a 24 to 23 vote.Within a few days, a notice was posted on the companyboard for a second mandatory driver meeting. About thesamenumber of drivers attended with Mayes andMcKinney present also.Mayes opened the meetingsaying an even number of drivers had attended the firstmeeting, therefore, the result could not have been legiti-mate.Mayes said the drivers would vote again but thistime only on the Clear Lake express run reduction.Before the voting started, Craig left the meeting but laterlearned that the drivers did vote for a pay cut on the ex-press run.Craig stated that although the Company never issuedany writing concerning the continued viability of the1983 driver committee, several weeks after its formationMayes was in the dispatch office with Craig and Gonza-lez and said he did not want to even talk to Gonzalez.Mayes, at the same time, said he no longer recognizedCraig or Gonzalezas membersof the committee.Nelson Gonzalez testified he has worked for Respond-ent for 2 years as a driver on a metro run. Gonzalez wasworking at the time of the union election in January.In the first week of August, Gonzalez, after finishinghis run at 9 a.m., was in Mayes' office. Mayes askedGonzalez how he felt about taking partin anelection fordriver representatives.Gonzalez told him that the em-ployees did not need to elect anyone because the em-ployees already had their representatives. Mayes said hedid not recognize the representatives that were elected atthe union hall. Gonzalez told Mayes that any electionnow would be illegal. Mayes told Gonzalez that a newelection would not be illegal and the reason he was notrecognizing the representatives chosen at the union hallwas due to only 15 to 16 drivers being present for theelection at the hall. Mayes asked Gonzalez if the employ-ees could trust the Company. Gonzalez responded thatthe employees would only trust the Company if theUnion came in.Gonzalez attended the mandatory driver meeting ofAugust 16 where 35 to 40 drivers were present. Mayesopened themeetingby saying the meeting was for selec-tion of driver representatives to serve on a driver com-mittee. The employees could then go through the driverscommittee to deal with management. Craig suggested toMayes that the driver committee selected at the unionhall function as the employees' only committee. Mayesstated that the election at the union hall was not fair inthat the vote was taken among only 15 to 16 drivers.Mayes added that an election for a new driver commit-tee now was in accord with the driver contract of 1982which called for a new committee each year. Gonzalezvoiced his disapproval to Mayes by stating that a newelectionwas completelyillegaland asked Mayes sincewhen did the Company honor the contract. Mayes toldthe group they were only there to talk about an election,nothing else. After a discussion, the drivers agreed tohold an election and Mayes and McKinney left theroom. Nominations were made and ballots counted. Fivedrivers were selected as the committee. Don Craig, Gon-zalez,Roy Nowlin, Ralph Lane, and Jackie Kelly.Mayes said the drivers made good selections and theywould be the go-betweens for management and the driv-ers. If any problems arose for drivers, the committeemenwere the ones to talk to. Themeetingadjourned and thenew committeemen went into Mayes' office with MayesandMcKinney. The committee voiced complaints toMayes and McKinney about the operation of the charterboard and the inequities of drivers being charged withmiss-outs.Mayes ended the meeting by saying he wouldcheck on the charter board and the miss-out situations.Gonzalez stated that the new committee did not meetagain withmanagement.Analysis and ConclusionsThe General Counsel, in support of his alleged dis-criminatory refusal to grant a wage increase, included inthe caption of this case the driver committee of 1982 as aparty in interest and in paragraph 10 pleaded a schedulewage increasefound in the 1982 contract executed bythe driver committee of 1982. In paragraph 11, the Gen-eralCounsel alleged an August 1, 1983 request by theTeamsters to have the prior contract for wageincreaseimplemented.Respondent's refusal to honor the Team-sters'request for the wage increase is the basis for the8(a)(3) violation alleged.The General Counsel, on one hand, is arguing the via-bility of the 1982 contract and impliedly the continuedexistenceof the driver committee of 1982. On the otherhand, the General Counsel's contention apparently is thesubstitution of the 1982 driver committee by the Team-sters either as a result of the "RC" petition filed in No-vember 1982 or the result of the first election.Inadualrepresentationatmosphere,particularlywhere oneorganizationby voluntary recognition repre-sents a fragmentof the unit of employees sought by a pe-titioning secondorganization,the Board allows the rep-resentative of thesmaller unitto intervene in the certifi- TEXAS BUS LINEScation proceedings to protect its interest, and its con-tract.The smaller unit representative may intervene forallpurposes and attempt to become the certified repre-sentative of the larger unit of employees by participatingin the election. If limited intervention is all that issought, the representatives' continued status and the via-bility of its contract is determined by the outcome of thecertification election.Where the petitioning organizationprevails in the election for the larger unit of employees,the intervenor's interest and contract ceases to exist. Butfor the failure of the driver committee to intervene in theelection process, that would be the situation in the in-stant case. Here, however, the driver committee of 1982failed to intervene in the Teamsters' representation hear-ing or the election subsequently scheduled. In my view,that failure spells the demise of the driver committee of1982 and its contract. The Board has stated that an orga-nization's failure to act in furtherance of its recognition,including failure to appear at the representation hearing,is to be interpreted as either an abandonment of its repre-sentative status or a disclaimer that it represents the em-ployees in question.Josephine Furniture Co.,172 NLRB404 (1968). I conclude and find that the driver committeeof 1982 both abandoned its representative status and dis-claimed any interest in further representation of the limit-ed unit of driver employees. Thus, the contract executedin July 1982 ceased to be effective as terms and condi-tions of employment for Respondent's employees. More-over, any efficacy of the prior employee driver commit-teewas displaced by the same employees' support forand authorizationto the Teamsters labor organizationwhich culminated in a Board certification of the Team-sters as the exclusive representative of Respondent's em-ployees.The General Counsel cannot base an allegation of dis-crimination on a vitiated contract. In addition, the Team-stershas no standing, without more, to enforce a con-tract term for which it did not negotiate or which incep-tion preceded the Teamsters' formal raising of a questionconcerning representation. I do not view the wage termof the 1982 contract on a par with a past practice by arespondent's prior to a claim of representation by a labororganization for a respondent's virgin employees. Ac-cordingly, I conclude and find that Respondent has notunlawfully refused the Teamsters' request to implement awage increase on August 1, 1983. 1 shall, therefore, dis-missthe alleged violations of Section 8(a)(3) of the Act.Further, I shall delete the "Driver Committee, a Party inInterest" from the caption of the case as procedurallyunsupportable.The General Counsel's independent8(a)(1) allegationsderive from several conversations among Mayes anddrivers in early August. A companion allegation of an8(a)(2) violationstemsfromMayes' followup conductculminating in a mandatory meeting of all drivers onAugust 16.Although Mayes' testimony of the events are neithercomplete nor at times specific, he does not contradict themore specific testimony of the driver witnesses. Mayesdenied specifically only the implied purpose of the drivercommittee of 1983 and any direction to the assembleddrivers that theywouldvote for a new driver committee.633Mayes disavows that the 1983 driver committee was in-tended to deal with wages, hours, and working condi-tions.There are no facts in substantial dispute After con-sidering all the evidence, I am inclined to agree that the1983 driver committee had no such purpose.In 1982, Mayes allowed the driver employees to forma committee to speak for the employees. Albiet Mayesand the committee executed a contract, there were littleor no negotiations to arrive at the contract terms. AsCraig and Gonzalez stated, Mayes never allowed anyperson to represent an employee nor did he honor thecontract in toto. A perusal of the contract clearly showsthat management rights were the basic theme. The com-mittee and the contract were nothing more than a con-venience toMayes and Respondent.Itisno smallwonder that neither the driver committee of 1982 norRespondent made any attempt to manifest the employees'prior representation or the contract as a bar to the repre-sentatives status sought by the Teamsters.Promptly, after the Teamsters won the election, Re-spondent filed objections to the conduct of the electionbased on voter improprieties. The Teamsters just aspromptly sent Mayes the names of employeesselected asstewards at the union hall. The stewards were now theemployee committee that Mayes would have to dealwith. Respondent continued its objection to the employ-ee's election of the Teamsters to represent them by ap-pealing the Regional Director's adverse report on the ob-jections to the Board. While the appeal was pending, Re-spondent did not recognize the Teamsters as the repre-sentative of its employees. As Mayes stated, the Team-sters' certificationwas not final.Whether the certifica-tion was final or not, employees still had problems on thejob.Mayes choose to alleviate those problems by sug-gesting to employees that a new driver committee was inorder.Without regard for whether several employeeshad initiated Mayes' interest in a new driver committee itwas Mayes who asked employees what they thought ofthe idea and who was undaunted when several employ-ees responded that the Teamsters' stewards were thenew employee committee. Mayes openly solicited driveremployees to disaffiliatewith the Teamsters and toassume the representation of employees as the 1982driver committee had. Despite employee protestations,the employees elected a new driver committee.Mayes did indeed meet with the new committee anddiscussed various employee problems related to employ-ment.Mayes' actual intercourse with the committee onthe single occasion shows clearly that the committee wasmeant tobe no more than a mirror reflection of the priorcommittee.When it appeared convenient to Mayes, hediscussed employee problems; whennot,he did not. Al-though Mayes assumed the risk of dealing directly withemployees at a time after the employees had elected alabor organization as their representative, he had no in-tention to replace the Teamsters with another exclusiverepresentative.What Mayes sought was to interfere inthe employees' free choice of a representative and tocause the employees to defect from the Teamsters.Mayes' interrogation and solicitation of drivers didindeed interfere with their exercise of Section 7 rights. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe employees singled out by Mayes were without re-course other than to do his bidding. Although Mayeswas not sure the August 16 meeting of drivers was man-datory, his testimony clearly supports the assumptionthat it was and the credited testimony of Craig and Gon-zalezleaves little doubt. The meeting was devoted en-tirely to the implementation of Mayes' prior unlawful in-terrogation and solicitation. The employees voiced theirobjections to Mayes but ultimately elected a new drivercommittee. The record does not disclose how the drivercommittee and Mayes arrived at the agreement to meetmonthly but Mayes'singleveto of committeemen Craigand Gonzalez, voiced after initial discussions of employ-ee problems presented by the committee, suggests thatMayes did giveth and did taketh away. In any event, thenew driver committee and its individual members, par-ticularly the more vocal, were short-lived as problemsolvers.The General Counsel's allegations of violations of Sec-tion 8(a)(1) areclearly supported by theevidence.Mayesdid not attempt to disguise his intent either on thisrecord or in his contracts with the employees. He wasbent on ridding himself of the Teamsters if he could. Inhis attempts, he overstepped the bounds of lawful inter-course with employees and violated the Act.Just as clearly, the General Counsel's allegations ofviolations of Section 8(a)(2) are not supported by the evi-dence. As stated previously, Mayes' single intent for theAugust meeting was to attempt to influence the driveremployees to disaffiliate with the Teamsters and some-how withdraw the Teamsters' petition seeking certifica-tion.Mayes did not intend to bestow, nor did he bestow,representative status upon the driver committee electedat the meeting. Contrary to the General Counsel, I donot conclude that Mayes' mandate that an election beheld when a QCR exists violates Section 8(a)(2), in andof itself.Not only was the recognition offered by Mayesmerely verbal, it was also limited to grievance-type prob-lems not to include the substance of wages, hours, andworking conditions. There is nothing in the record toshow that Mayes intended anything more than businessas usual,nor is there any evidence to suggest that busi-ness was not as usual.In addition,there is no evidence toshow that the driver committee of 1983 functioned as anorganization composed of participating members. Therewere no officers responsible for running an organizationnor was there any stated policy or purpose either oral orwritten. In short, the driver committee does not meet thecriteria necessary to establish it as a labor organizationwithin the meaning of Section 2(5) of the Act, and I sofind.Therefore, the General Counsel's allegation thatRespondent violated Section 8(a)(2) by dominating andinterfering or rendering unlawful support to a labor or-ganizationisunsupportable in both law and fact andmust be dismissed. The General Counsel's reliance onBruckner Nursing Home,262 NLRB 955 (1982), is mis-placed in that the instant case does not involve a rivalunion situation.Here, Respondent's vice is not a viola-tion of neutrality, but rather a disregard for, the status ofan elected representative.CONCLUSIONS OF LAW1,Respondent, by interrogating employees about, andencouraging the formation of, an employee committee ata time when the employees had an exclusive representa-tive, has violated Section 8(a)(1) of the Act.2.Respondent, by soliciting employees to disaffiliatewith their exclusive representative, has violated Section8(a)(1) ofthe Act.3.The General Counsel has not sustained his burdenof proof for any other allegations in his complaint.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,I find it necessary to order theRespondent to cease and desist and to take certain af-firmative action designed to effectuate the policies of theAct.[Recommended Order omitted from publication.]